Per Curiam.

This is an appeal on questions of law only from a finding and decree of the Common Pleas Court declaring *292a trust as prayed for in plaintiff’s petition. The defendant voluntarily entered Ms appearance in said action.
TMs being an action for declaration of a trust the motion of defendant to dismiss the appeal for want of jurisdiction over the subject matter was properly overruled.
There is evidence by which the trial court was justified in rendering its decree. This court cannot substitute its judgment for that of the Common Pleas Court.
Finding no prejudicial error having intervened in the Common Pleas Court the finding and decree is affirmed.
Nichols, P. J., and Gbiffith, J., concur.
Phillips, J., concurs in judgment.